Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison (US 20200008990).
	In regards to claim 1, Harrison discloses, a personal mobility apparatus (100) comprising: a support platform (rear chassis members 3) having a pair of footplates (45) and a cavity (space between the footrests 45 on members 3, Fig.14); two drive wheels disposed on both sides of the support platform (rear wheels 4); and a steering wheel (30) connected to the support platform to be received in the cavity (see fig.1, wheel 29 disposed in cavity between rear members 3).  

	In regards to claim 3, Harrison discloses, wherein the telescopic tube (chassis member outer shell 2) includes a first tube (79) and a second tube (49) moving telescopically with respect to the first tube (see fig. 9 and paragraphs 0298 -0302). 
	In regards to claim 4, Harrison discloses, wherein the steering wheel (29, see 94 fig.12) is connected to a wheel fork (30), wherein the wheel fork has a steering shaft (63), wherein the steering shaft of the wheel fork is mounted rotatably with respect to a steering block (16), and wherein the steering block is pivotally connected (64) to the second tube of the telescopic tube (2).
	In regards to claim 5, Harrison discloses, wherein the steering wheel (29) is received in the cavity or is withdrawn from the cavity as the second tube moves telescopically with respect to the first tube and the first tube moves to the inside or outside of the cavity respectively, the steering wheel 29 can only be received in the cavity as the second tube 49 moves telescopically with respect to the first tube 79  the chassis member outer shell 2 moves inside the cavity along with the wheel. 

Allowable Subject Matter
Claim 6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teach personal mobility devices of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616